Fitzsimors, J.
The stay of proceedings contained in the order to show cause, dated July 28, 1892, applied to all of the property levied upon by the defendant under the executions issued by plaintiff against Frank O. Sullivan, and restrained, forbade and prevented defendant from proceeding further under said executions until said stay was dissolved, which did not occur until August 9, 1892.
It is, therefore, very evident that the sheriff had not sixty days free from said stay during which he could exercise his official duties, and consequently this action was prematurely brought.
Therefore, the trial justice was right in dismissing the complaint herein.
Judgment affirmed, with costs.
Ehrlich, Ch. J., and MoGowr, J., concur.
Judgment affirmed.